DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a target block”, “a skip block”  must be shown or the feature must be canceled from the claims 1-12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/01/2021 and 12/01/2021, are being considered by the examiner.
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, limitations “decode the partition information with use of both a method which involves using a context for CABAC and a method which does not involve using the context for CABAC” are not explained in sufficient details in the specification.  First, the application specification does not discuss the method which does not involve using the context for CABAC.  Second, it is not clear from the claim language that how the decoder can decode the same partition information with use of both a method which involves using a context for CABAC and a method which does not involve using the context for CABAC. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. First, the application specification does not discuss the method which does not involve using the context for CABAC.  Second, it is not clear from the claim language that how the decoder can decode the same partition information with use of both a method which involves using a context for CABAC and a method which does not involve using the context for CABAC.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US Patent Application Publication 2011/0096826 A1), (“Han”), in view of Xyzw et al. (US Patent Application Publication #), (“Xyzw”).
Regarding claim 1, Han meets the claim limitations as follow. 
A video decoding device (i.e. a video decoding apparatus) [Han: para. 0024] comprising: a decoding circuit ((i.e. the image data decoder) [Han: para. 0106]; (i.e. decoder) [Han: para. 0024]) configured to decode (i.e. decoding) [Han: para. 0018] a skip flag ((i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type, the prediction mode, and the transformation unit for each coding unit from among the coding units having the tree structure included in each maximum coding unit) [Han: para. 0106]; (i.e. A prediction mode of the prediction unit may be at least one of an intra mode, a inter mode, and a skip mode) [Han: para. 0080; Fig. 8]) indicating whether or not a target block ((i.e. a current coding unit) [Han: para. 0015]; (i.e. the prediction unit) [Han: para. 0080; Fig. 8]) is a skip block  (i.e. A prediction mode of the prediction unit may be at least one of an intra mode, a inter mode, and a skip mode) [Han: para. 0080; Fig. 8] and, in a case that the skip flag indicates that the target block is not the skip block ((i.e. if the current prediction mode is the intra mode) [Han: para. 0191]; (i.e. For example, if a current prediction mode is an inter mode) [Han: para. 0188]), decode prediction information and partition information on the target block ((i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type, the prediction mode) [Han: para. 0106]; (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]; (i.e. A prediction mode of the prediction unit may be at least one of an intra mode, a inter mode, and a skip mode) [Han: para. 0080; Fig. 8]), and decode (i.e. decoding) [Han: para. 0018] a partition pattern for the target block ((i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type) [Han: para. 0106; Fig. 8] ; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145] with use of the partition information on the target block ((i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145]); and a prediction image generation circuit (i.e. a processor or microprocessor executing a computer program stored in a computer-readable medium) [Han: para. 0318] configured to generate a prediction image with use of the prediction information on the target block (i.e. the video decoding apparatus 200 may restore an image by decoding the image data according to a coded depth and an encoding mode) [Han: para. 0104] and the partition pattern for the target block (i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type) [Han: para. 0106; Fig. 8], wherein the prediction information being information indicating whether the target block is in an intra prediction mode or in an inter prediction mode ((i.e. A prediction mode of the prediction unit may be at least one of an intra mode, a inter mode) [Han: para. 0080; Fig. 8]; (i.e. A decoding process may include a prediction including intra prediction and motion compensation) [Han: para. 0106]), the partition information being information used to decode the partition pattern (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145] (2Nx2N, 2NxN, 2NxnU, 2NxnD, Nx2N, nLx2N, nRx2N, NxN) for the target block ((i.e. partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N) [Han: para. 0171]; (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32xl6, 16x32, or 16x16, a coding unit of 16x16 may be split into partitions of 16x 16, 16x8, 8x16) [Han: para. 0115]), and the decoding circuit ((i.e. the image data decoder) [Han: para. 0106]; (i.e. decoder) [Han: para. 0024]) being configured to in a case that a size of the target block is equal to a minimum size which the target block can have, select no asymmetric partition (i.e. The fifth coding unit 650 having the size of 4x4 and the depth of 4 is the minimum coding unit and a coding unit of the lowermost depth. A prediction unit of the fifth coding unit 650 is only assigned to a partition having a size of 4x4) [Han: para. 0024; Fig. 6 – Note: 4x4 partition is not an asymmetric partition], Attorney Docket No.: 1248-1484PUS4 - 206 - in a case that the size of the target block is larger than the minimum size which the target block can have and the decoding circuit selects an asymmetric partition (i.e. The prediction unit and the partitions of a coding unit are arranged along the horizontal axis according to each depth. That is, if the first coding unit 610 having the size of 64x64 and the depth of 0 is a prediction unit, the prediction unit may be split into partitions included in the first coding unit 610, i.e., a partition 610 having a size of 64x64, partitions 612 having a size of 64x32, partitions 614 having a size of 32x64) [Han: para. 0024; Fig. 6 – Note: 64x64 is larger than the minimum size 4x4,  and the partition size of 64x32 and 32x64 are asymmetric.  Please also see 0133-0135], decode the partition information with use of both a method which involves using a context for CABAC (i.e. The coding unit determiner 1420 may perform entropy encoding according to context-based adaptive binary arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218; Fig. 16] and a method which does not involve using the context for CABAC ((i.e. When the coding unit determiner 1420 independently performs the entropy encoding in the coding unit level, context information of the nearby information encoded before the current coding unit from among the nearby information of the current coding unit may not be referred to in some cases) [Han: para. 0218; Fig. 28]; (i.e. When the decoder 1530 performs independent entropy decoding according to CABAC in the coding unit level, context information of an adjacent coding unit may not be referenced by the current coding unit, if the current nearby information of the current coding unit may not be referenced) [Han: para. 0244; Figs. 17, 28]), and in a case that the size of the target block is larger than the minimum size which the target block can have (i.e. The maximum coding unit according to an exemplary embodiment may be a data unit having a size of 32x32, 64x64, 128x128, 256x256, etc., wherein a shape of the data unit is a square having a width and height in squares of 2) [Han: para. 0064] and the decoding circuit selects a symmetric partition (i.e. That is, a first coding unit 610 is a maximum coding unit in the hierarchical structure 600, wherein a depth is 0 and a size, i.e., a height by width, is 64x64. The depth deepens along the vertical axis, and a second coding unit 620 having a size of 32x32 and a depth of 1, a third coding unit 630 having a size of 16x16 and a depth of 2, a fourth coding unit 640 having a size of 8x8 and a depth of 3, and a fifth coding unit 650 having a size of 4x4 and a depth of 4 exist. The fifth coding unit 650 having the size of 4x4 and the depth of 4 is a minimum coding unit) [Han: para. 0131], decode the partition information with use of the context for CABAC  (i.e. entropy decoding according to context-based adaptive binary arithmetic coding (CABAC)) [Han: para. 0015; Fig. 28]. 
However, in the same field of endeavor He further discloses the claim limitations and the deficient claim limitations, as follows:
decode the partition information with use of both a method which involves using a context for CABAC and a method which does not involve using the context for CABAC ((i.e. The H.264 standard allows for two possible entropy coding processes: Context Adaptive Variable Length Coding (CAVLC) or Context Adaptive Binary Arithmetic Coding (CABAC). CABAC results in greater compression than CAVLC, but CABAC is more computationally demanding) [He: col. 1, line 41-46]; (i.e. Typically, range coding methods tend to offer better compression, while VLC methods have the potential to be faster. In either case, the symbols of the input sequence are from a finite alphabet. A special case of entropy coding is when the input alphabet is restricted to binary symbols. Here VLC schemes must group input symbols together to have any potential for compression) [He: col. 5, line 55-62]),
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Han with He to program the coding system to implement both CABAC and CAVLC entropy coding schemes.
Therefore, the combination of Han and He will permit the coding system to satisfy the entropy coding requirements of the H.264 video coding standard [He: col. 1, line 41-46].  Moreover, it will also support fast encoding and decoding processes using the CAVLC entropy coding scheme [He: col. 5, line 55-62]. 

   Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Philip P. Dang/Primary Examiner, Art Unit 2488